Citation Nr: 0607602	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO) which denied the veteran's request to 
reopen his claim for service connection for pneumonia based 
on new and material evidence.  

The reopened claim for service connection for residuals of 
pneumonia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The July 1989 rating decision, which denied the veteran's 
request to reopen the claim for service connection for 
pneumonia, is final.

2. Evidence received since the July 1989 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim, and has a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 1989 rating decision, which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for pneumonia, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been associated with the 
claims file subsequent to the July 1989 rating decision, and 
this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II. Legal Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran was initially denied service connection for 
pneumonia in January 1980.  That denial was based on the 
service medical records being negative for pneumonia, and the 
absence of evidence relating current pneumonia to service.  
This decision was not appealed and became final.  The veteran 
made numerous applications to reopen his claim for service 
connection, all of which were denied by the RO.  

The most recent denial of the veteran's request to reopen 
occurred in July 1989.  The RO found that no change was 
warranted in its previous denials.  The veteran was advised 
of the decision and of his appellant right in August 1989.

The evidence of record at the time of the July 1989 decision 
included service medical records showing that he was 
hospitalized for 12 days in January 1952 with a diagnosis of 
common cold, the January 1980 report of a private physician 
that the veteran had been treated in June 1955 for pneumonia, 
and the August 1979 report of another private physician that 
the veteran had a history of pneumonia in 1952 and 1955.  In 
the latter report, Dr. M., opined that the veteran had 
chronic bronchiectasis of the left lower lobe, bronchitis, 
asthma, allergic rhinitis, and sinusitis causing pharyngitis.  
Dr. M. opined that the asthma and bronchitis were 
precipitated by the left lower lobe disease.

The veteran did not file a notice of disagreement within one 
year of the August 1989 notice of the July 1989 rating 
decision.  That determination is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the July 1989 rating decision, which the 
veteran did not appeal nor asked to be reconsidered, was the 
last final denial of the service connection claim.  Thus, the 
evidence to be reviewed for purposes of determining whether 
new and material evidence sufficient to reopen the claim has 
been received is the evidence that was associated with the 
record since July 1989.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted after the July 1989 denial of the 
veteran's request to reopen his claim the veteran's February 
2003, statement in which he related that in January 1952 he 
had reported to sick call with complaints of "a bad cold."  
He reported that tests and X-rays were taken and that his 
doctor informed him he had pneumonia and would be 
hospitalized.  

The RO also received a letter dated January 2003 from the 
veteran's primary physician.  Dr. S. stated in his letter 
that the veteran suffers from bronchiectasis, a chronic lung 
condition.  Dr. S. continued that this chronic lung condition 
may have been the result of prior pulmonary infections and 
reports the veteran's reported history of pneumonia in 1952 
and 1955.  Dr. S. stated that such pneumonia may have 
precipitated the veteran's chronic lung condition.  

The RO received a letter dated July 2001 from Dr. M.  Dr. M. 
recalled that the veteran had been diagnosed with 
bronchiectasis and asthma in 1980 by a Dr. K. M. based on 
wheezing, coughing, and sputum production.  Dr. M. reported 
the veteran having multiple bouts of pneumonia in the 1950s.

A VA outpatient treatment report from December 1980 gives a 
history of pneumonia in 1952, 1955, and 1979.  This report 
also indicated that the veteran smoked for 17 years, quitting 
in 1977.

Following certification of the appeal to the Board, the 
veteran submitted a September 2005 letter from Dr. S., who 
repeated the history of pneumonia in service as told to him 
by the veteran, and opined that it was unlikely that the 
veteran would have been hospitalized for 12 days for a common 
cold.  He concluded that it was more likely that someone 
neglected to record X-ray findings and the seriousness of his 
condition.  

Dr. S.'s opinions provide competent opinion that the veteran 
may have had pneumonia in service and that the pneumonia 
might have been related to current lung disease.  Although 
the opinions were apparently based on information provided by 
the veteran, there is no indication that this information was 
incorrect or contradicted by other evidence of record.  The 
Board is not permitted to disregard such an opinion.  
Kowolski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Dr. S.'s opinion relates to a previously unestablished factor 
necessary to establish entitlement to service connection.  It 
raises a reasonable possibility of substantiating the claim.  
As such, it constitutes new and material evidence sufficient 
to reopen the claim.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for pneumonia is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As discussed above there is competent evidence of a current 
pulmonary disease that may be related to service.  Although 
Dr. M. provided an opinion in support of the claim, it does 
not appear that the doctor considered the claims folder.  An 
opinion is needed that is the product of a review of the 
record.

Accordingly, the claim is remanded for the following:

1.  Afford the veteran a pulmonary 
examination to determine the etiology of 
any current pulmonary disease.  The 
examiner should review the claims folder 
and note such review in writing.

The examiner should provide an opinion as 
to whether the veteran as likely as not 
(50 percent probability or more) had 
pneumonia in service; any current 
pulmonary disease is a residual of 
pneumonia in service; or any current 
pulmonary disease is otherwise the result 
of a disease or injury in service. 

The examiner should provide a rationale 
for these opinions.

The veteran is advised that this 
examination and opinion is needed to 
evaluate his claim.  Failure to report 
for an examination, without good cause, 
could result in the denial of the claim.  
If the veteran fails to report for a 
scheduled examination the AMC or RO 
should obtain a copy of the notice of 
examination that was sent to the veteran.

2.  After insuring that all requested 
opinions have been obtained in the terms 
specified above, re-adjudicate the claim.  
If it is not granted, issue a 
supplemental statement of the case before 
returning it to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


